DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the axis of the circular arc” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “wherein the proximal portion is longer than the distal portion” in line 10 which should read “wherein the proximal portion of each of the loops is longer than the distal portion of each of the loops” for consistency purposes.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Claim 30 recites “the single filament” in line 2 which should read “the single continuous filament” for consistency purposes.  Appropriate correction is required.
Claim 31 objected to because of the following informalities:  Claim 31 recites “a proximal portion of the loops” in line 7 which should read “a proximal portion of each of the loops” for consistency purposes.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites “wherein the proximal portion is longer than the distal portion” in lines 11-12 which should read “wherein the proximal portion of each of the loops is longer than the distal portion of each of the loops” for consistency purposes.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  Claim 40 recites “the single filament” in line 2 which should read “the single continuous filament” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 25-32, and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “each of the two substantially straight elements connecting to the support filament parallel to any planes containing the axis of the circular arc”. In lines 7-8. Claim 21 also recites “a stacked arrangement of loops”, “each of the loops...comprising a circular arc” in lines 2-4. Therefore, it is unclear as to which of the circular arcs “the axis of the circular arc” is referring to. For example, a single axis of one of the circular arcs, multiple axes of the circular arc, or all of the axes of each of the circular arcs. For the purposes of examination, the limitation has been interpreted to read “each of the two substantially straight elements connecting to the support filament parallel to any planes containing the axis of the respective circular arc”.
Claim 25 recites “a connection point” in line 2. Claim 25 depends from claim 21 which recites “a single connection point” in line 3. It is unclear if the connection point of claim 25 is intended to be the same connection point of claim 21 or in addition to the 
Claim 31 recites “each of the two substantially straight elements connecting to the support filament is parallel to any planes containing the axis of the circular arc”. In lines 9-11. Claim 31 also recites “at least two stacked loops”, “each of the loops...comprising a circular arc” in lines 5-6. Therefore, it is unclear as to which of the circular arcs “the axis of the circular arc” is referring to. For example, a single axis of one of the circular arcs, multiple axes of the circular arc, or all of the axes of each of the circular arcs. For the purposes of examination, the limitation has been interpreted to read “each of the two substantially straight elements connecting to the support filament is parallel to any planes containing the axis of the respective circular arc”.
Claim 35 recites “a connection point” in line 2. Claim 35 depends from claim 31 which recites “a single connection point” in line 6. It is unclear if the connection point of claim 35 is intended to be the same connection point of claim 31 or in addition to the connection point of claim 31. For the purposes of examination, the limitation has been interpreted to read “the single connection point”.

Allowable Subject Matter
Claims 21-22, 25-32 and 35-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Goto et al. (US 7,041,116) or Bates et al. (US .
Goto discloses a plurality of stacked loops, each having a circular arc, two curved elements and two straight elements (Figs. 7-9). However, the loops do not intersect at a single connection point. Instead, each of the loops are stacked at the support filament in at best two connection points (Fig. 9). Further, the straight elements are not in planes parallel to the planes containing the axis of the circular arcs. Instead, each straight element of each loop is in a plane angled with respect to the plane containing the axis of the corresponding circular arc (Figs. 7-8). Bates discloses a plurality of loops with a circular arc and two straight portions intersecting at a single connection point (Figs. 10A-B, 11A-B, 15a-n). However, the loops are not stacked in an arrangement such that they are non-intersecting other than at the single connection point. Instead, either the tips of the loops are connected (Figs. 14a-d) i.e. intersecting or are not stacked (Figs. 15e) and/or are not stacked without intersecting (Figs. 15a-n). Further, each loop which has a free distal end has an apex 45 which prevents the circular arc from being greater than 180 degrees. While the prior art discloses different components of the claims, there is no motivation to combine the prior art as claimed without additional teachings. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22, 25-32, and 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH A SIMPSON/Primary Examiner, Art Unit 3771